Citation Nr: 1719068	
Decision Date: 05/31/17    Archive Date: 06/06/17

DOCKET NO.  12-30 649A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for skin cancer.

3.  Entitlement to a disability rating in excess of 20 percent for diabetes mellitus.


REPRESENTATION

Veteran represented by:	Stacey Penn Clark, Attorney


ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1968 to December 1972 and from August 1973 to February 1991.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi and a September 2014 rating decision of the RO in St. Petersburg, Florida.
 
In November 2014, the Veteran filed a timely notice of disagreement (NOD) in response to a September 2014 rating decision denying the Veteran service connection for skin cancer and assigning a disability rating of 20 percent for diabetes mellitus.  The Agency of Original Jurisdiction (AOJ) has not yet issued a statement of the case (SOC) on this issue.  Ordinarily the Veteran's claim should be remanded for issuance of an SOC pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).  However, in reviewing the Veterans Appeals Control and Locator System (VACOLS), it is clear the AOJ recognizes this issue is on appeal.  Thus, a remand of the Veteran's claim is not necessary at this time. 


FINDING OF FACT

The Veteran's hypertension is related to a period of service.


CONCLUSION OF LAW

The criteria for service connection for hypertension have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.309 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case however, the Veteran has been granted service connection for hypertension.  This is considered a full grant of the Veteran's requested prayer of relief.  Therefore, any failure on VA's part to notify and assist the Veteran is deemed harmless error.

Hypertension

The Board previously acknowledged that the Veteran had been diagnosed with hypertension, and that enough evidence suggestive of service connection was present to trigger VA's duty to assist.  The Board requested a specialist's opinion regarding whether the Veteran's hypertension was related to a period of service.  A February 2017 specialist opinion indicated that the Veteran's hypertension was related to a period of service.  In light of this positive opinion, the Veteran's hypertension was related to a period of service, and, therefore, service connection for hypertension is granted.


ORDER

Service connection for hypertension is granted.



______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


